Citation Nr: 1508445	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for service-connected depression.

2. Entitlement to an initial evaluation in excess of 10 percent prior to March 15, 2010, and in excess of 40 percent on and after March 15, 2010 for service-connected residuals of prostate cancer, including small bladder capacity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was processed using the Virtual Benefit Management System (VBMS).  A review of the Virtual VA electronic claims file reveals VA treatment records from 2009 to 2011 and the November 2014 hearing transcript.  Other documents are duplicative of those in VBMS or irrelevant to the appeal.  

A video hearing was held in November 2014 by the undersigned.  The transcript is of record and located in the Virtual VA electronic claims file.

The issue of entitlement to service connection for erectile dysfunction as a residual of service-connected prostate cancer has been raised by the record in the December 2011 VA prostate examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for depression, remand is required for an updated examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was most recently afforded a VA examination in January 2012.  However, due to the testimony of the Veteran at the Board hearing, an increase in the severity of symptomatology is evidenced - for example, the Veteran testified that he tried to commit suicide in 2014.  Accordingly, remand is required.

Regarding the increased evaluation claim for depression, remand is required to obtain private and VA medical records.  At the November 2014 Board hearing, the Veteran mentioned a report and summary from a private doctor, as well as an accident/incident report from an apparent suicide attempt.  Finally, VA treatment records dated after December 2011 must be obtained and associated with the claims file.  Neither the private or VA records are associated with the claims file, and these must be obtained.  

Regarding the claim for an increased initial evaluation for residuals of prostate cancer, remand is required to obtain an updated examination and relevant information from the Veteran.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; Snuffer, 10 Vet. App. 400.  The Veteran was most recently afforded a VA examination in 2011, over three years ago.  Additionally, at the November 2014 Board hearing, the Veteran reported that he changes appliances many more times per day than reflected at that examination.  The Veteran did not state, however, when this increase occurred.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action(s):

1. Request the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his depression, or issues related to his depression including suicide attempts.  Specifically, an authorization to obtain records from Dr. E.G. and any records related to the 2014 suicide attempt (referenced in the November 2014 Board Hearing) should be obtained.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Centers and obtain and associate with the electronic claims file all outstanding VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After obtaining any identified and outstanding records and associating them with the claims file, provide the Veteran a V0A examination to ascertain the current severity and manifestations of his depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including any incident/accident report should it be obtained.

The examiner should comment on the severity of the Veteran's depression and report all signs and symptoms necessary for evaluating the disability under the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411, as indicated by the relevant Disability Benefits Questionnaire (DBQ).  

4. After obtaining any identified and outstanding records and associating them with the claims file, provide the Veteran a VA examination for residuals of prostate cancer, to include small bladder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file.  

The examiner must comment on the severity of the Veteran's residuals of prostate cancer and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  The examiner must specifically elicit from the Veteran the date on which he started changing his pads over four times per day, as reported at the November r2014 Board hearing.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

